Name: 99/556/EC: Commission Decision of 20 July 1999 amending Decision 95/473/EC establishing the list of approved fish farms in France (notified under document number C(1999) 2153) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  Europe;  agricultural policy;  fisheries;  documentation
 Date Published: 1999-08-11

 Avis juridique important|31999D055699/556/EC: Commission Decision of 20 July 1999 amending Decision 95/473/EC establishing the list of approved fish farms in France (notified under document number C(1999) 2153) (Text with EEA relevance) Official Journal L 211 , 11/08/1999 P. 0050 - 0051COMMISSION DECISIONof 20 July 1999amending Decision 95/473/EC establishing the list of approved fish farms in France(notified under document number C(1999) 2153)(Text with EEA relevance)(1999/556/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6(2) thereof,(1) Whereas the Member States may obtain the status of approved farms free of certain fish diseases for fish farms located in zones which are non-approved in respect of infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS);(2) Whereas the list of approved fish farms in France was established by Commission Decision 95/473/EC(3), as last amended by Decision 97/227/EC(4);(3) Whereas France has submitted justifications to the Commission for obtaining for other fish farms the status of approved farms located in zones which are non-approved in respect of IHN and VHS, as well as the national provisions ensuring compliance with the rules on maintenance of approval;(4) Whereas the Commission and the Member States have examined the justifications submitted by France for those farms;(5) Whereas that examination has show that some of the farms meet the requirements of Article 6 of Directive 91/67/EEC; whereas some farms do not meet those requirements, in particular as regards their sampling programme and infrastructure provisions;(6) Whereas the farms that meet the requirements of Directive 91/67/EEC should accordingly qualify for the status of approved farms in non-approved zones;(7) Whereas those farms should be added to the list of approved farms;(8) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/473/EC is replaced by the Annex hereto.Article 2This Decision is adressed to the Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 269, 11.11.1995, p. 31.(4) OJ L 91, 5.4.1997, p. 33.ANNEXFISH FARMS IN FRANCE APPROVED WITH REGARD TO IHN AND VHS1. Adour-Garonne- Pisciculture de Sarrance 64490 Sarrance ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture des Sources 12540 Cornus ( Aveyron )- Pisciculture de Pissos 40410 Pissos ( Landes )- Pisciculture "Les Fontaines d'Escot" 64490 Escot ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture de la Forge 47700 Casteljaloux ( Lot et Garonne )2. Artois-Picardie- Pisciculture du Moulin du Roy 62156 RÃ ©my ( Pas-de-Calais )- Pisciculture du BlÃ ©quin 62380 Seninghem ( Pas-de-Calais )- Pisciculture de Sangheen 62102 Calais ( Pas-de-Calais )3. Loire-Bretagne- SCEA "Truites du lac de Cartravers" Bois-Boscher 22460 Merleac ( CÃ ´tes-d'Armor )- Pisciculture du ThÃ ©lohier 35190 Cardroc ( Ille-et-Vilaine )- Pisciculture de Plainville 28400 Marolles les Buis ( Eure et Loir )4. Rhin-Meuse- Pisciculture du ruisseau de Dompierre 55300 Lacroix sur Meuse ( Meuse )- Pisciculture de la source de la DeÃ ¼e 55500 Cousances-aux-Bois ( Meuse )5. Seine-Normandie- Pisciculture du Vaucheron 55130 Gondrecourt-le-ChÃ ¢teau ( Meuse )